El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Estos casos nos permiten determinar si la Ley Núm. 382 de 11 de mayo de 1950 (29 L.P.R.A. secs. 136-139) confiere una causa de acción en daños por discrimen polí-tico a los empleados de las agencias gubernamentales del Estado Libre Asociado de Puerto Rico (en adelante E.L.A.). En los tres (3) casos, el tribunal de instancia concluyó que las agencias del E.L.A. constituían un “patrono” y, por ende, sus empleados tenían derecho a solicitar el remedio específico dispuesto por esta legislación. Al interpretar el estatuto a la luz de las disposiciones análogas de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. secs. 146-*562151) y al emplear la norma de hermenéutica legal aplicable a leyes in pari materia, revocamos las decisiones recurridas.
HH
El 13 de julio de 1987 los Sres. Manuel Cardona Zayas y Guillermo Martínez González presentaron ante el Tribunal Superior, Sala de Aibonito, unas querellas contra el Depar-tamento de Recreación y Deportes y el E.L.A. al amparo de la Ley Núm. 382, supra, reclamando daños por haber sido cesanteados de sus nombramientos a término fijo por razo-nes políticas. Para tramitar sus querellas invocaron la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. sec. 3120), según lo provisto en el Art. 3 de la Ley Núm. 382, supra, 29 L.P.R.A. sec. 138.
Los querellantes alegaron que eran miembros del Par-tido Nuevo Progresista y que, efectivo el 30 de junio de 1986, fueron cesanteados del Departamento de Recreación y Deportes. La única razón ofrecida para justificar la deci-sión fue que sus nombramientos eran por término fijo. También señalaron que habían sido sustituidos en sus puestos por miembros reconocidos del Partido Popular Democrático. Cada uno reclamó la cantidad de treinta y un mil quinientos cuarenta dólares ($31,540) por las angus-tias, los sufrimientos y los sueldos dejados de devengar. Simultáneamente, solicitaron la reposición en el empleo y la doble compensación provista en la Ley Núm. 382, supra.
La parte querellada contestó la demanda el 20 de octu-bre de 1987, negó las alegaciones de discrimen político y solicitó la desestimación de la querella porque el recurso legal de la Ley Núm. 2, supra, no era el correcto y no se habían agotado los remedios administrativos. Luego de al-gunos trámites procesales, el E.L.A. presentó una moción en la que solicitó la desestimación y/o sentencia sumaria.
*563El tribunal a quo la denegó por entender que la parte pro-movente había perdido interés en ella.
Oportunamente, el E.L.A. solicitó la reconsideración de esta resolución. Como el tribunal de instancia se negó a reconsiderar su dictamen, el E.L.A. recurrió ante nos y sos-tiene que las agencias gubernamentales no pueden ser con-sideradas como un patrono bajo las disposiciones de la Ley Núm. 382, supra, y estar sujetas a la imposición de doble compensación por los daños sufridos por el empleado.
El mismo día en que se presentó la petición de certiorari en el caso Cardona Zayas v. Departamento de Recreación y Deportes, el E.L.A. recurrió ante nos en el caso Ortiz Santana v. Departamento de Instrucción Pública cuestionando la conclusión del Tribunál Superior, Sala de Ponce, de que “en cuanto a la Ley Núm. 382 el E.L.A. debe ser considerado como un patrono”. Caso Núm. CE-89-45, Exhibit III, pág. 7.
La controversia en ese recurso también se originó en una querella al amparo de la Ley Núm. 382, supra, contra el Departamento de Instrucción Pública, la Secretaria de la Agencia y el Director Regional, por un alegado discrimen político en el empleo. La querellante adujo que fue cesan-teada de su puesto de Bibliotecaria en la Biblioteca Pública de Adjuntas por no pertenecer al Partido Popular Democrático. Sostuvo que por esta razón, la actuación de los querellados violó su derecho de asociación garantizado por las Constituciones del Estado Libre Asociado de Puerto Rico y de Estados Unidos de América. Reclamó los haberes dejados de percibir con motivo de su despido, la suma de veinticinco mil dólares ($25,000) por los daños sufridos más la doble compensación que dispone la Ley Núm. 382, supra. También solicitó la reposición en su antiguo empleo.
El Estado contestó la querella y, simultáneamente, pre-sentó una moción de desestimación basada en la inaplica-bilidad de la ley a la controversia de autos. También sos-tuvo que la querellante no agotó los remedios provistos por *564la Ley de Pérsonal del Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1301 et seq.
El tribunal de instancia declaró sin lugar la moción por entender que "el E.L.A. debe ser considerado como un pa-trono y sus empleados tienen el derecho a reclamar el re-medio específico que concede dicha ley”. Caso Núm. CE-89-45, Exhibit III, pág. 7. El Estado recurrió ante esta Curia señalando que el E.L.A. y sus agencias están excluidos del alcance de la Ley Núm. 382, supra.
Como ambos recursos requieren que por primera vez interpretemos si la Ley Núm. 382, supra, establece una causa de acción por discrimen político contra las agencias del E.L.A., expedimos los mandamientos de certiorari co-rrespondientes y los consolidamos.
Varios meses después, el E.L.A. solicitó que revisáramos la sentencia dictada por el Tribunal Superior en el caso Cruz Ortiz v. Departamento de Instrucción Pública, que de-claró con lugar una querella incoada bajo la Ley Núm. 382, supra.
En su querella la señora Cruz Ortiz alegó que era maes-tra de estudios sociales de la Región Educativa de Ponce y que solicitó al Departamento de Instrucción Pública que la considerara para ocupar la vacante del puesto de Coordi-nadora de Evaluación que surgió en el Distrito Escolar de Juana Díaz. Adujo que, a pesar de que tenía todos los re-quisitos y las recomendaciones necesarios para la posición, el Departamento dejó sin efecto el proceso de entrevistas y, posteriormente, nombró a otra persona para ocupar dicha posición.
Sostuvo que esa otra candidata fue nombrada por su afiliación política con el Partido Popular Democrático y no por sus cualificaciones. En su querella alegó que la razón por la cual no fue nombrada se debía a que ella era adepta del Partido Nuevo Progresista. Adujo que esta actuación constituye discrimen político y viola su derecho a la libre *565asociación garantizado por la Constitución del E.L.A. y por la de Estados Unidos.
A tenor con lo anterior, la querellante solicitó al foro de instancia que ordenara al Departamento de Instrucción Pública que la nombrara en la posición de Coordinadora de Evaluación del Distrito Escolar de Juana Díaz y le pagara la suma de quince mil dólares ($15,000) por los daños in-fligidos más la doble compensación provista por la Ley Núm. 382, supra.
Luego de una serie de trámites procesales, el foro de instancia concluyó que el Estado había contestado fuera de los términos provistos en el procedimiento establecido por la Ley Núm. 2, supra, y ordenó a los querellados que nom-braran a la querellante Coordinadora de Evaluación del Distrito Escolar de Juana Díaz. También condenó al Es-tado a satisfacer a la recurrida la suma de mil dólares ($1,000), más el pago de la doble compensación que provee la Ley Núm. 382, supra, y las costas del litigio.
Oportunamente, el Estado solicitó reconsideración y adujo que la Ley Núm. 382, supra, y la Ley Núm. 2, supra, eran inaplicables porque el Departamento de Instrucción no era un “patrono” para efectos de estas leyes. Mediante una extensa resolución, el foro de instancia denegó la re-consideración por entender “que en cuanto a la Ley Núm. 382, supra, el Estado debe ser considerado como un pa-trono y sus empleados tienen derecho de reclamar el reme-dio específico que concede dicha ley, ya que la misma no excluye al Estado expresa ni tácitamente”. Caso Núm. RE-89-611, Exhibit V, pág. 23. El E.L.A., entonces, presentó una solicitud de revisión y en vista de que el recurso pre-sentaba una controversia de derecho que estaba ante nues-tra consideración, expedimos el recurso.
Luego de explicar los hechos pertinentes a la controver-sia medular en los tres (3) recursos consolidados, procede examinar el derecho aplicable.
*566I — I
La Ley Núm. 382, supra, estableció una acción civil en daños y perjuicios por motivo de discrimen político en el empleo por parte de un patrono y le confirió a los tribunales la facultad de ordenar la reposición en el empleo y el cese y desistimiento del acto proscrito. El Art. 1 de la Ley Núm. 382, supra, también dispone que el patrono que incurra en esta práctica responderá civilmente por una “suma igual al doble del importe de los daños que el acto haya causado al empleado o ex empleado” (29 L.P.R.A. see. 136) y, en el caso de que no se puedan determinar los daños pecuniarios, éstos se fijarán en una suma no menor de cincuenta (50) ni mayor de mil dólares ($1,000). íd.(1)
Dos (2) años después de la promulgación del estatuto, se aprobó la Constitución del E.L.A. que contiene una prohibición expresa en su Carta de Derechos contra el discrimen “por motivo de raza, color, sexo, nacimiento, origen o condición social, [e] ideas políticas o religiosas”. Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257. Con el propósito de extender el alcance de estos postulados a los talleres de trabajo en todo el país, el 30 de junio de 1959 se aprobó la Ley Núm. 100, supra. Dicho estatuto, según ha sido posteriormente enmendado, pro-*567híbe el discrimen en el empleo y provee un mecanismo ad-ministrativo y un procedimiento legal para darle vigencia a la Sec. 1 del Art. II de la Constitución del E.L.A., supra, dentro del contexto obrero-patronal. “Su propósito fue do-tar a la clase obrera con los instrumentos necesarios para protegerlos del discrimen por razón de edad, raza, color, sexo, origen social o nacional, condición social e ideas polí-ticas o religiosas.” (Escolio omitido.) García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 198 (1988).
La Ley Núm. 100, supra, según enmendada, es una legislación abarcadora en materia de discrímenes en el empleo. Al igual que la Ley Núm. 382, supra, la Ley Núm. 100, supra, según enmendada, prohíbe el discrimen en el empleo por ideas políticas o por afiliación a un partido político y cubre todas las actuaciones anteriormente reglamentadas. Como protección adicional, el Art. 1 de la Ley Núm. 100, supra, 29 L.P.R.A. sec. 146, proscribe también los discrímenes en el empleo por razón de edad, raza, color, sexo, origen social o racional, condición social e ideas religiosas. Un examen de su historial legislativo revela que la intención de sus autores fue establecer un extenso ordenamiento que protegiera efectivamente a los trabajadores contra discrímenes mediante la creación de una causa de acción civil y otra de carácter penal contra todo patrono que incurra en conducta discriminatoria. Véase García Pagán v. Shiley Caribbean, Etc., supra; Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985). Su alcance se ex-tiende, no sólo a los patronos, sino también a las uniones obreras y protege tanto a los obreros como a los solicitantes de empleo.
Con el propósito de ampliar la protección de las mujeres trabajadoras, la Asamblea Legislativa posteriormente enmendó la Ley Núm. 3 de 13 de marzo de 1942 (29 L.P.R.A. sees. 467-474), encaminada a proteger a las trabajadoras embarazadas. También aprobó la Ley Núm. 69 *568de 6 de julio de 1985 (29 L.P.R.A. sec. 1321 et seq.) que prohíbe el discrimen por sexo, y la Ley Núm. 17 de 22 de abril de 1988 (29 L.P.R.A. sec. 155 et seq.) que prohíbe el hostigamiento sexual en el empleo. En todas se establece un mecanismo de indemnización a las personas agraviadas. Como toda esta legislación tiene el mismo pro-pósito —la prohibición del discrimen en el empleo— sus disposiciones deben leerse en forma armoniosa y así evita-mos pronunciamientos contradictorios o distinciones que den lugar a resultados irrazonables o que carezcan de base racional. García Pagán v. Shiley Caribbean, etc., supra.
En el caso particular de la Ley Núm. 382, supra, y de la Ley Núm. 100, supra, como ambas prohíben el discrimen en el empleo por ideas políticas, los estatutos están in pari materia y, por lo tanto, sus disposiciones deben ser interpretadas conjuntamente y no de forma aislada. Art. 18 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 18; R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, Cap. 73, pág. 481.
Al amparo de la norma de hermenéutica consagrada en el Art. 18 del Código Civil de Puerto Rico, supra, que requiere una interpretación armónica de las leyes in pari materia, se presume que cuando la Asamblea Legislativa aprueba un estatuto, ha tomado en consideración la legislación adoptada anteriormente sobre el mismo asunto. 2A Sutherland, Statutes and Statutory Construction Sec. 51.02, pág. 453 (4ta ed. 1984). Como las derogaciones tácitas no son favorecidas si el nuevo estatuto no enmienda o deroga expresamente el anterior, se presume que las nuevas disposiciones están en armonía con la legislación previamente aprobada sobre el mismo asunto. También se presume que ambas leyes reflejan la política pública propulsada por la Asamblea Legislativa y que sus *569disposiciones deben ser interpretadas refiriéndose las unas a las otras como un todo.
Aunque exista un conflicto aparente entre estatutos sobre la misma materia, de ser posible, deben ser interpretados armoniosamente. Sutherland, supra, pág. 453. Igualmente, cuando existe un coüflicto irreconciliable entre una nueva disposición y estatutos previos referentes a la misma materia, la nueva disposición será la que controle ya que constituye la última expresión de la Legislatura. íd. págs. 453-454. Por lo tanto, esa última disposición es la que debe prevalecer. Díaz v. Srio. de Hacienda, 114 D.P.R. 865, 874 (1983).
Al aplicar estas normas de hermenéutica legal en estos casos, obsérvese que tanto la Ley Núm. 382, supra, como la Ley Núm. 100, supra, definen lo que constituye un patrono a los fines de ese ordenamiento. En ambos casos el término patrono “incluye a toda persona natural o jurídica que emplee obreros, trabajadores o empleados, y al jefe, funcionario, gerente, oficiál, gestor, administrador, superintendente, capataz, mayordomo, agente o representantes de dicha persona natural o jurídica”. Art. 4 de la Ley Núm. 382, supra, 29 L.P.R.A. sec. 139. Sin embargo, la Ley Núm. 100, supra, expresamente incluye en la definición “aquellas agencias o instrumentalidades del Gobierno de Puerto Rico que operen como negocios o empresas privadas”. 29 L.P.R.A. sec. 151(2).
A los fines de lograr una interpretación armoniosa de ambos estatutos y de evitar un conflicto en cuanto a quién constituye un patrono bajo estas dos (2) leyes, la definición de patrono incluida en la Ley Núm. 100, supra, debe prevalecer sobre la anterior. De esta manera reconocemos que cuando la Legislatura quiso extender la protec-*570ción de esta legislación al empleo público, solamente in-cluyó a los empleados de las agencias o instrumentalidades que operaren como negocios o empresas privadas.
Recientemente, en Rodríguez Cruz v. Padilla Ayala, 125 D.P.R. 486, 508 (1990), interpretamos el alcance del término “patrono” y concluimos que “[e]l historial legislativo de la Ley Núm. 100, ante, revela que su objetivo principal es proteger a los empleados de la empresa privada contra todo tipo de discrimen aun cuando, por excepción, se extiende la protección a los empleados de las agencias o instrumentalidades del Gobierno que operan como negocios o empresas privadas”. (Énfasis en el original.) También afirmamos que de los debates que precedieron la aprobación de la ley surge que la frase “agencias o instrumentalidades del Gobierno que operan como negocios o empresas privadas” (id.) se refiere únicamente a las corporaciones públicas del Estado Libre Asociado y no a los municipios:
No hay indicio alguno en el historial legislativo de esta ley de que la intención de los legisladores al aprobarla fuera hacerla aplicable a los municipios; más bien parece ser todo lo contrario ya que una enmienda propuesta a la definición de “patrono” del citado Art. 6 de la Ley Núm. 100, ante, a los fines de extender la protección de la ley a todos los empleados del Gobierno, fue derrotada. Rodríguez Cruz v. Padilla Ayala, supra, pág. 509.
De este análisis se desprende que la Asamblea Legislativa expresamente excluyó de la mencionada ley a to-dos los empleados públicos de las agencias o instrumentalidades públicas que no operaren como negocios o empresas privadas. Estos empleados, con excepción de lo dispuesto en la Sec. 10.6 de la Ley de Personal del Servicio Público de Puerto Rico, 3 L.P.R.A. sec. 1338, están cubiertos por el sistema de personal. Por otro lado, según lo reconoce el Procurador General en sus alegatos, estos empleados también gozan de la protección constitucional contra despidos *571por motivaciones políticas, Ramos v. Srio de Comercio, 112 D.P.R. 514 (1982); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989), y pueden vindicar sus derechos consti-tucionales a través de un injunction incoado al amparo del Art. 678 del Código de Enjuiciamiento Civil, Ley Núm. 12 de 8 de agosto de 1974 (32 L.P.R.A. sec. 3524).
Si partimos de la premisa de que el legislador, al formular un nuevo ordenamiento para proteger a los obreros de despidos discriminatorios, tomó en consideración la legislación anterior —Sutherland, supra— en correcta hermenéutica tenemos que presumir que en la Ley Núm. 100, supra, se incluyó la segunda parte precisamente para proteger a un sector que anteriormente no estaba cubierto ni estaba protegido por la Ley de Personal del Servicio Público de Puerto Rico. Sin embargo, ninguna de estas leyes incluye a las otras agencias del Gobierno dentro del término “patrono”. El historial legislativo de la Ley Núm. 100, supra, y de otras leyes análogas así lo confirma. Véase Rodríguez Cruz v. Padilla Ayala, supra.
En vista de esta conclusión, tampoco podía el empleado utilizar el procedimiento especial de la Ley Núm. 100, supra, según enmendada. De hecho, la See. 2 de la Ley Núm. 2, supra, expresamente dispone que “la palabra ‘empleado’, que se usa en su acepción más amplia, comprenderá, entre otros, a toda clase de artesano, empleado o dependiente de comercio o industria”. (Énfasis suplido.) 32 L.P.R.A. see. 3119. Por sus propios términos excluye a los empleados del Gobierno del E.L.A. e incluye solamente a los que trabajan en el comercio o en la industria.
IV
En los casos de autos, las querellantes Cruz Ortiz y Ortiz Santana eran empleadas del Departamento de Instrucción Pública. Por su parte, Cardona Zayas y Martínez *572González trabajaban en el Departamento de Recreación y Deportes. Estas agencias constituyen departamentos eje-cutivos de gobierno de la Rama Ejecutiva del Estado Libre Asociado de Puerto Rico (véanse: 3 L.P.R.A. sec. 141 etseq., y 3 L.P.R.A. sec. 442 et seq.) y están excluidos del alcance de la Ley Núm. 382, supra.
En estas circunstancias, procede que revoquemos las decisiones recurridas y ordenemos la desestimación de la causa de acción fundada en la Ley Núm. 382, supra. De-bido a que en todos estos casos los empleados recurridos presentaron sus querellas luego de haber expirado el plazo apelativo provisto por la Ley de Personal del Servicio Pú-blico de Puerto Rico, no podemos remitir el asunto a la Junta de Apelación del Sistema de Administración de Personal para que se consideren como unas apelaciones de las decisiones de las agencias. Por otro lado, al proveer la Re-gla 43.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que “[t]oda sentencia concederá el remedio a que tenga derecho la parte a cuyo favor se dicte, aun cuando ésta no haya solicitado tal remedio en sus alegaciones”, procede la devo-lución de los casos al foro de instancia para que se determine, mediante el trámite ordinario, la procedencia o no de las otras reclamaciones de los querellantes bajo el Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141, la Ley Federal de Derechos Civiles, 42 U.S.C. sec. 1983, y la Constitución del E.L.A.
Por los fundamentos expuestos anteriormente, se expi-den los autos y se revocan las sentencias y resoluciones re-curridas en cada caso.
El Juez Asociado Señor Rebollo López emitió un voto particular y de conformidad. El Juez Asociado Señor Ne-grón García emitió una opinión disidente.

(1) “See. 136. Interferencia con afiliación política — Responsabilidad civil
“Todo patrono que despida, suspenda, rehúse restituir en su trabajo, reduzca el salario, rebaje en categoría, aumente las horas de labor o imponga o intente imponer condiciones de trabajo más onerosas a un empleado o ex empleado suyo, o discrimine en cualquier forma o amenace cometer contra él cualquiera de tales actos porque esté afiliado a determinado partido político incurrirá en responsabilidad civil por suma igual al doble del importe de los daños que el acto haya causado al empleado o ex empleado; o por una suma no menor de cincuenta (50) ni mayor de mil (1,000) dóla-res, a discreción del tribunal, si no se pudieren determinar daños pecuniarios o el doble de éstos fuere inferior a la suma de cincuenta (50) dólares; o por una suma igual al doble del importe de los daños que el acto haya causado al empleado o ex empleado y una suma adicional que no excederá de mil (1,000) dólares, a discreción del tribunal.
“El tribunal podrá ordenar además al patrono que reponga en su empleo al trabajador y que cese y desista del acto de que se trate.”